SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) of the SECURITIES EXCHANGE ACT OF 1934 Date of Report: August 3, 2007 (Date of earliest event reported) SYNERGX SYSTEMS INC. (Name of small business issuer in its charter) Delaware 11-2941299 (State or other jurisdiction of incorporation (I.R.S. Employer Identification No.) or organization) 209 Lafayette Drive, Syosset, New York (Address of principal executive offices) (Zip code) Issuer's telephone number:(516) 433-4700 Not Applicable (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Mr. Orhan Sadik-Khan, a director of Synergx Systems Inc., passed away on August 3, 2007. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Company has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. SYNERGX SYSTEMS INC. (Registrant) By: /s/ JOHN A. POSERINA John A. Poserina, Chief Financial Officer, Secretary And Director(Principal Accounting and Financial Officer) Dated: August 8, 2007
